In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00193-CV
     ___________________________

  JOSE MANUEL LOMELI JR., Appellant

                    V.

   JULIE KRISTINE LOMELI, Appellee




  On Appeal from the 325th District Court
          Tarrant County, Texas
      Trial Court No. 325-620231-17


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant Jose Manuel Lomeli Jr. attempts to appeal from a judgment that was

signed on May 10, 2017. No postjudgment motion was filed to extend the appellate

deadline, so the notice of appeal was due on June 9, 2017, see Tex. R. App. P. 26.1, but

was filed in our court on May 8, 2020.

       We notified Appellant of our concern that we lacked jurisdiction over the

appeal because the notice of appeal was not timely filed. We stated that unless

Appellant or any party desiring to continue the appeal filed a response showing

grounds to continue the appeal, we would dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 26.1, 42.3(a), 44.3.

       Appellant filed a response, but it does not show grounds for continuing the

appeal. Therefore, we dismiss the appeal for want of jurisdiction. See, e.g., In re D.A.,

No. 02-15-00346-CV, 2015 WL 9244637, at *1 (Tex. App.—Fort Worth Dec. 17,

2015, no pet.) (mem. op.) (“The time for filing a notice of appeal is jurisdictional in

this court, and absent a timely-filed notice of appeal or extension request, we must

dismiss the appeal.”); see also Tex. R. App. P. 42.3(a), 43.2(f).

                                                         Per Curiam

Delivered: July 30, 2020




                                              2